PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/957,456
Filing Date: 19 Apr 2018
Appellant(s): Sanofi-Aventis Deutschland GmbH



__________________
Kim Thien Bui
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 24, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 2, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
I. Appellant’s arguments for Claims Rejections under 35 U.S.C. §112
A. Appellant’s assertion on pgs. 4-6 that the Office fails to consider the support in Fig. 4 and the specification for the limitation of “a first coding ring…immovably fixed to the elongated housing” in claim 1 and “a ring shaped collar…immovably fixed to the elongated housing” in claim 12.
In response to appellant’s argument on pg. 4, last paragraph until pg. 5, first paragraph, appellant’s reliance on Fig. 4 for providing support for the limitation of “immovably fixed” is not persuasive.  First, since the disclosure does not give an indication that the drawings drawn to scale, the precise proportions and sizes of the elements in Fig. 4 is not disclose. Therefore, Fig. 4 cannot be relied upon for disclosing that the coding ring 360 and dose setting mechanism 352 are in interference fit with each other to preventing any relative movement because Fig. 4 alone cannot be used to determine whether there is any spacing between coding ring 360 and dose setting mechanism 352 allowing for relative movement between coding ring 360 and dose setting mechanism 352. For example, Figs. 5-6 of Christiansen also appears to illustrate rotatable element 106 being positioned in tracks 128 in a similar manner as coding ring 360 is positioned in instant Fig. 4, but Christiansen further discloses that rotatable element 106 is prevented from axial movement ([0099]) while only temporarily prevented from rotational movement ([0093]). Therefore, the drawings cannot be relied upon by itself for disclosing the feature of “immovably fixed” is not sufficient without additional description, such as [0093] and [0099] of Christiansen. Thus, appellant’s argument that Fig. 4 provide sufficient support for the limitation of “immovably fixed” is not persuasive.
In response to appellant’s argument on pg. 5, second paragraph, appellant’s reliance on [00152]-[00158], particularly [00152], for providing support the limitation of “immovably fixed” is not persuasive. First, it is noted that [00153]-[00158] provide a description of Fig. 4, whereas [00152] further discloses that “dose setting mechanism 352 has a coding ring 360 fitted to it” but is silent to the specific details of how the coding ring 360 is fitted to dose setting mechanism 352. Therefore, [00152]-[00158] does not provide sufficient details on how coding ring 360 is fitted to dose setting mechanism. Second, appellant’s argument that the disclosure of coding feature 362 and the proper connection between the cartridge holder and the dose setting mechanism fitted with the coding ring so that the drug delivery device is not made to be inoperable is a disclosure that inherently requires that the coding ring to be “immovably fixed” to the dose setting mechanism is not persuasive because [00152] discloses that a proper connection is dependent on complementary match between the coding feature of the coding ring fitted to the dose setting mechanism and the proximal end of the cartridge holder. Therefore, how the coding ring is fitted to the dose setting mechanism is irrelevant for such proper connection as long as the coding feature of the coding ring fitted to dose setting mechanism is properly keyed to the proximal end of the cartridge holder. Thus, appellant’s arguments that the limitation of “immovably fixed” disclosed in [00152] is not persuasive.
In response to appellant’s argument on pg. 5, third paragraph until pg. 6, first paragraph, appellant’s reliance on [00151] for providing sufficient support for the limitation of “immovably fixed” is also not persuasive. It is noted that [00151] provide sufficient support for being fixed via snap-fit features or glue. First, it is noted that snap-fit does not necessarily require “immovably fixed” but instead this recitation is disclosing a manner of interlocking attachment. Second, the recitation of “glue” is also not sufficient because glue encompasses a wide range of different types of adhesives from more permanent glues, such as epoxy, to temporary glues, such as low-tack re-adherable adhesive. Due to the breadth of the term “glue,” its recitation alone is not sufficient for supporting “immovably fixed” because a genus (glue) cannot be relied upon for disclosure of a specific species (adhesive capable of immovably fixing). Therefore, it is still the examiner’s position that [00151] is only sufficient for supporting the scope of the coding ring is being fixed without movement when attached with snap-fit or glue but upon the snap-fit or glue being released, the coding ring would no longer be incapable of movement. Thus, appellant’s argument that the limitation of “immovably fixed” is disclosed in [00151] is not persuasive. 

B. Appellant’s assertion on pgs.6-7 that the Office fails to consider the support in Fig. 4 and the specification for features recited in claims 20-23.
In response to appellant’s argument on pg. 6, second paragraph, appellant’s reliance on Fig. 4 for supporting the limitation of “wherein the first coding ring is immovably fixed when the reservoir holder is assembled to the elongated housing” for claim 20 is also not persuasive because Fig. 4 is not sufficient to supporting the limitation of “immovably fixed” as explained for claims 1 and 12 above.
In response to appellant’s argument on pg. 6, third paragraph until pg. 7, second paragraph, appellant’s reliance on Fig. 4 and [00152]-[00158] for supporting the limitation of “clamped” for claims 21 and 22 is not persuasive. First, the limitation of ”clamped” requires a force even if it is a comparatively low clamping force as appellant has noted on pg. 7, first paragraph. However, as further explained above, Fig. 4 and [00152]-[00158] is only sufficient to providing support for the coding ring being fixed in a longitudinal direction between the reservoir holder and the elongated housing when the elongated housing and the reservoir holder is assembled to the elongated housing. Moreover, the instant disclosure is also silent to any force being applied to the coding ring when the coding ring is in the position illustrated in Fig. 4. Thus, appellant’s argument that the limitation “clamped” is disclosed in Fig. 4 and [00152]-[00158] is not persuasive.
In response to appellant’s argument on pg. 7, third paragraph, that the scope of claim 23 is clear because examiner’s interpretation of the limitation is consistent with the intended claim scope, this is not persuasive. First, it is noted that whether the examiner’s interpretation is consistent with the intended claim scope is irrelevant to whether the recitations of “an assembly” and “the assembly” in the claim is confusing. Second, it is noted that the claim presents two ways for how the first coding ring is assembled: 1) the first coding ring being fitted in lines 3-5 of claim 22, further limited in lines 1-2 of claim 23; and 2) the first coding ring being clamped in lines 11-13 of claim 22. Therefore, the recitation of “an assembly of the first coding ring” is confusing because it is unclear if the recitation is requiring another different assembly or referring to one of the two already presented assemblies in claim 22. Thus, appellant’s argument that the claim is clear and definite is not persuasive.

II. Appellant’s arguments for Claims Rejections under 35 U.S.C. §102 and §103
A. Appellant’s assertion on pgs.7-10 that the Action errs in relying on Christiansen as allegedly disclosing “a first coding ring fitted into the elongated housing and immovably fixed to the elongated housing” as recited in claim 1.
First, examiner agrees with appellant that Christiansen does not disclose that rotatable element 106 (interpreted as the claimed first coding ring) being permanently immovably fixed to dosing assembly 104 (interpreted as the claimed elongated housing). However, since the instant disclosure does not provide sufficient support for how the coding ring is immovably fixed to the elongated housing, as best understood from the instant disclosure, examiner has interpreted the limitation of “immovably fixed” as being temporarily immovable when fixed since this scope is supported by [00151], see above for additional details.
Second, Christiansen explicitly discloses that rotatable element 106 is longitudinally retained via engagement with track 128 ([0099]; Figs. 5-6) and temporarily rotationally retaining in ([0093]) via knobs 126 of rotatable element 106 engagement with depressions 136 of dosing assembly 104 ([0104], Figs. 19-20). Therefore, it is clear that Christiansen explicitly discloses rotatable element 106 being temporarily immovably fixed to dosing assembly 104 when rotatable element 106 is in the position of Fig. 19 since rotatable element 106 is retained both longitudinally and rotationally when knob 126 is in the position of Fig. 19. Thus, appellant’s argument that Christiansen does not disclose the limitation of claim 1 is not persuasive.
Third, in response to appellant’s argument on pg. 10 that Brunnberg also does not cure the deficiencies of Christiansen, it is noted that Brunnberg is only relied upon for the specific features of claims 4, 11, and 17.  Since it is still the examiner’s position that Christiansen discloses the claim scope of “a first coding ring fitted into the elongated housing and temporarily immovably fixed to the elongated housing,” appellant’s argument that Brunnberg does not disclose this feature is moot because Christiansen discloses the limitation.
Fourth, claim 12 is interpreted in a similar manner as for claim 1 above. Therefore, since Christiansen discloses a ring shaped collar (106) fitted into the elongated housing (104) and temporarily immovably fixed to the elongated housing, Christiansen discloses the limitations of claim 12. Thus, appellant’s argument that Christiansen does not disclose the limitation of claim 12 is also not persuasive.
Lastly, appellant’s argument on pg. 10 that Christiansen does not disclose claim 22 is not persuasive. It is noted that claim 22 does not require “immovably fixed” as required by claims 1 and 12 but only requires that the first coding ring being “fixed” on line 3 and “clamped” on line 11. Therefore, it is the examiner’s position that appellant’s arguments drawn to whether Christiansen discloses “immovably fixed” is moot for claim 22 and Christiansen discloses the limitations of claim 22 as explained in the Final Rejection dated February 2, 2022. Thus, appellant’s argument that Christiansen does not disclose the limitation of claim 22 is not persuasive.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JENNA ZHANG/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        
Conferees:
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783                                                                                                                                                                                                        
/GREGORY A ANDERSON/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.